Citation Nr: 0511235	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  02-04 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal  reflux disease (GERD).

2.  Entitlement to an initial rating in excess of 10 percent 
for essential hypertension.

3.  Entitlement to an initial rating in excess of 30 percent 
for left infraorbital facial pain with intraoral scars, 
status post facial fractures, and subsequent surgical repair 
and further subsequent removal of wires.

4.  Entitlement to an initial rating in excess of 10 percent 
for left maxillary sinusitis.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
January 1994.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in August 1994, 
November 1996, and April 1998.  The currently appealed 
initial ratings assigned are as listed on the title page, all 
effective from January 29, 1994, the day after the veteran's 
discharge from service.

This case was the subject of Board remands dated in February 
2003 and September 2003. 

In the February 2003 Board remand, it was noted that in 
December 2002, the RO received a letter from a private 
physician reporting that the veteran had experienced symptoms 
of diplopia since a November 1993 in-service injury.  This 
gave rise to the issue of service connection for diplopia.  
The issue is addressed in a July 2003 deferred RO rating 
decision.  However, there is no record of an initial 
adjudication of the issue associated with the claims file.  
This matter is referred to the RO for appropriate action.  In 
making this referral, the Board acknowledges that the RO may 
have already addressed the issue of entitlement to service 
connection for diplopia.  However, absent any such indication 
in the claims file, the Board is obligated to raise the issue 
again and refer it to the RO.  See EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 
129 (1991).

The Board notes that, pursuant to his request, the veteran 
was scheduled for a personal hearing before a member of the 
Board.  Such a hearing was scheduled for July 2003, but the 
veteran failed to appear.  Accordingly, his hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2004).


FINDINGS OF FACT

1.  For the period from January 29, 1994, to the present, the 
veteran's diastolic blood pressure was predominantly 100 or 
less.

2.  For the period from January 12, 1998, to the present, the 
veteran's systolic blood pressure has never been measured at 
or approached 200.

3.  The evidence shows that the veteran's GERD symptoms have 
varied from minimal, to mild, to moderate at most, and are 
not productive of considerable impairment of health.

4.  The veteran has chronic pain sufficiently analogous to 
severe but incomplete impairment of the trigeminal nerve; 
however, during the full pendency of this claim the veteran 
still had all or nearly all neurological functioning of the 
left side of his face in the area of the trigeminal nerve, 
notwithstanding significant post-traumatic chronic pain, so 
that the condition cannot be said to be analogous to complete 
impairment of this nerve.

5.  Although the veteran received surgery for infections, to 
include of the left sinus during service in January 1994, 
post-service symptomatology is limited to such a degree that 
VA examiners disagree as to whether the veteran has had 
"true sinusitis" subsequent to his discharge from service.  
Post-service imaging studies have been consistent with 
sinusitis.  However, there is no medically documented 
evidence of three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; and there is no 
post-service documentation of infection, purulent discharge 
or crusting.  These findings hold for the full pendency of 
this claim.

6.  The disabilities at issue in this case are not manifested 
by such an unusual or exceptional disability picture as to 
warrant extraschedular consideration.
CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for hypertension for the period prior to 
January 12, 1998, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.104, Diagnostic Code 7101 
(1997).

2.  The criteria for an initial disability rating in excess 
of 10 percent for hypertension for the period since January 
12, 1998, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.104, Diagnostic Code 7101 (2004).

3.  The criteria for an initial disability rating in excess 
of 10 percent for GERD for the period prior to July 2, 2001, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.114, Diagnostic Code 7346 (2000).

4.  The criteria for an initial disability rating in excess 
of 10 percent for GERD for the period since July 2, 2001, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.114, Diagnostic Code 7346 (2004).

5.  The criteria for an initial disability rating in excess 
of 30 percent for facial pain and neurological impairment of 
the trigeminal nerve are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.124a, Diagnostic Code 8305 
(2004).

6.  The criteria for an initial disability rating in excess 
of 10 percent for sinusitis for the period prior to October 
7, 1996, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.97, Diagnostic Code 6513 (1995).

7.  The criteria for an initial disability rating in excess 
of 10 percent for sinusitis for the period since October 7, 
1996, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.97, Diagnostic Code 6513 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency 
of this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the August 1994, November 1996, and April 1998  
rating decisions, the September 1995 and February 2002 
Statements of the Case, the November 1996, January 1998, and 
August 2004 Supplemental Statements of the Case, and the 
March 2002 and February 2004 letters sent to the veteran by 
the RO, adequately informed him of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.
 
The Statements of the Case and Supplemental Statements of the 
Case set forth the laws and regulations applicable to the 
veteran's claims.  Further, March 2002 and February 2004 
letters from the RO to the veteran informed him of the type 
of evidence that would substantiate his claims; that he could 
obtain and submit private evidence in support of his claims; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decisions that are the subject of 
this appeal.  However, the original RO decisions that are the 
subject of this appeal were entered in August 1994, November 
1996, and April 1998, before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.
 
In addition, the Court acknowledged that the VA Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached" (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C.A. § 
7261(b); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b) that the Court shall 
"take due account of the rule of prejudicial error").   

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notices 
provided to the appellant were not given prior to the first 
AOJ adjudication of the claims, notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a Supplemental Statement of the 
Case was provided to the appellant.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the precise language of the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence in his 
possession pertaining to his claims.  In the March 2002 
letter, the veteran was advised as to the types of evidence 
that would support his claims, and that it was his 
responsibility to ensure that the necessary information and 
evidence were received by the RO.  In the February 2004 
letter, the RO requested that the veteran inform the RO of 
additional relevant evidence, advised the veteran of the 
types of evidence that could substantiate his claim, and 
informed the veteran that it was his responsibility to make 
sure that the RO received all requested records that were not 
in the possession of a Federal department or agency.  He was 
further requested to notify the RO if there was any other 
evidence or information that he thought would support his 
claim.  (Emphasis added.)  In the Board's view, the foregoing 
was sufficient to inform the veteran that it was his 
responsibility to notify the RO of and submit any relevant 
evidence in his possession.
 
The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  In the 
case of the veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements, or addressing the precise 
language contained in VA regulations regarding the "fourth 
element," is harmless, non-prejudicial error.  See Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Additionally, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claims.  38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, as noted above, the RO 
contacted the veteran by letters and asked him to identify 
all medical providers who treated him for the claimed 
disabilities.  The RO has obtained all identified evidence.

In addition, the case was remanded by the Board in September 
2003 for additional development of the evidence, including 
obtaining a medical examination and needed opinions.  A 
review of the record shows that the RO has complied with all 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  Moreover, as is reflected in the analysis section of 
this decision, the Board concludes that the report of medical 
examination and opinions obtained by the RO, in conjunction 
with the other lay and medical evidence of record, provides 
sufficient competent medical evidence to decide the claims.  
See 38 U.S.C.A. § 5103A(d).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.  There has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

General Law and Regulations for Initial Ratings Claims   

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Claims such as the ones on appeal here, placed in appellate 
status by disagreement with the initial rating award and not 
yet ultimately resolved, are original claims as opposed to 
new claims for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by  analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 

In the case of Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 
the United States Court of Appeals for Veterans Claims noted 
that while pyramiding of disabilities is to be avoided 
pursuant to 38 U.S.C. § 1155 and 38 C.F.R. § 4.14, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury permitting two different 
disability ratings.  Esteban, 6 Vet. App. at 261.  The 
critical element is that none of the symptomatology for one 
condition is duplicative of or overlapping with the 
symptomatology of the other condition.  Id. at 262.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Rating for Gastroesophageal Reflux Disease

During service, in October 1991 an upper GI described a small 
amount of gastroesophageal reflux; in October 1992 an 
endoscopy was normal; and in June 1992 an upper GU series 
described reflux to a level of the thoracic outlet.  

At a May 1994 VA examination, the veteran was found to have a 
history of GERD, with mild, non-disabling symptoms.  

The veteran's weight was 186 pounds at his May 1994 VA 
examination, and 195 pounds at a March 1996 VA examination.

In August 1996, an upper GI series revealed minimal 
gastroesophageal reflux.
 
At an August 1997 RO hearing, the veteran testified that he 
had vomiting at least three times per week with both large 
and small amounts.  He said he took Maalox and had intense 
burning.  He described having to sleep in an upright position 
in a couch or a chair, and having to watch his diet to avoid 
certain foods that trigger his reflux.  He testified that he 
had lost about ten pounds in the last three months.  He said 
he had been prescribed Zantac and that the condition had 
become worse since his last VA examination, with more severe 
chest burning and other symptoms.    

At an October 1997 VA examination, the veteran was noted be 
experiencing mild to moderate symptoms of gastroesophageal 
reflux disease.  He complained of heartburn and nausea once a 
week.  

At a May 2004 VA examination, the examiner noted in-service 
upper GI studies in October 1991 showing a small amount of 
gastroesophageal reflux, and in June 1992 showing reflux to 
the level of the thoracic outlet.  The examiner noted that a 
post-service upper GI series revealed minimal 
gastroesophageal reflux.  After taking a history and 
examining the veteran, the diagnosis was history of 
gastroesophageal reflux, with the veteran currently 
comfortable with his current regiment of no medication.  The 
veteran's weight was 190.9 pounds.

An esophagram was scheduled for June 2004, but the procedure 
was not performed.  It is not clear whether the veteran or 
the clinician canceled this study, but it is pertinent to 
note that the veteran failed to report for another study 
scheduled at this time, a CT imaging study of the 
maxillofacial structures.  The duty to assist in the 
development and the adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In any event, the 
Board finds that performing an esophagram was not necessary 
for a determination on the merits of this issue.  As 
reflected in the analysis directly below, the VA examination 
results, description of symptoms provided by the veteran, and 
prior treatment and examination records are adequate for 
rating of the veteran's disability.

While the veteran's appeal of the rating for his stomach 
disorder was pending, effective July 2, 2001, VA revised the 
regulations for diagnosing and evaluating disabilities of the 
digestive system found at 38 C.F.R. § 4.114.  See 66 Fed. 
Reg. 29486-89 et seq. (July 2, 2001) (codified at 38 C.F.R. § 
4.114 (2004)).

The veteran is entitled to the application of the version of 
the regulations that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  See VAOPGCPREC 3-2000.

Because there is no specific rating code pertaining to GERD, 
the RO has considered rating of the veteran's stomach 
disorder under Diagnostic Code 7346, for rating of a hernia 
hiatal.  The Board considers this the most appropriate rating 
code as the symptoms focus on epigastric distress, which 
corresponds highly to the veteran's complaints.  Further, the 
diagnostic code includes weight loss as a criteria, and this 
is one of the veteran's primary complaints.
 
Prior to and subsequent to July 2, 2001, weight loss remained 
a criterion for a disability rating higher than currently 
assigned for the veteran's stomach disorder under Diagnostic 
Code 7346; however, in July 2001, VA revised regulation § 
4.112, pertaining to weight loss, which further defines 
Diagnostic Code 7346. Under the former version of 38 C.F.R. § 
4.112, minor weight loss or greater weight losses of brief 
duration were not considered to be of importance.  The 
revised version of § 4.112 adds definitions of "substantial 
weight loss, minor weight loss, inability to gain weight, and 
baseline weight" to be used in diagnostic codes found under § 
4.114.  According to the revised regulation:

For purposes of evaluating conditions in § 4.114, 
the term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's 
baseline weight, sustained over three months or 
longer; and the term "minor weight loss" means a 
weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or 
longer. The term "inability to gain weight" means 
that there has been substantial weight loss with 
inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the 
two-year-period preceding onset of the disease.  38 
C.F.R. § 4.112 (2004).

Under the criteria set forth under 38 C.F.R. § 4.114, 
Diagnostic Code 7346, a 10 percent rating is warranted for 
hiatal hernia, which is manifested by two or more of the 
symptoms necessary for a 30 percent rating, though of less 
severity.  A 30 percent evaluation requires persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
maximum 60 percent rating is assigned for hiatal hernia with 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346 (2001 and 2004).

Regarding weight loss, there is not much data, reflecting in 
turn that this has not been an issue of significant medical 
concern.  The veteran's weight was 186 pounds at his May 1994 
VA examination, 195 pounds at his March 1996 VA examination, 
and 190.9 pounds at his August 2004 VA examination.  Numerous 
private treatment records indicate no medical concern over 
weight loss over the course of many years.  Thus, the Board 
finds that on balance the veteran has gained about 5 pounds 
over the course of over 10 years, with a weight loss of about 
4 pounds over the course of the last 8 years.  The greatest 
swing of 9 pounds over less than two years was a 5 percent 
gain of weight.  There is no medical evidence to show more 
than a minor weight loss over time under the applicable 
regulatory standards.  

Regarding epigastric distress, the veteran was diagnosed as 
having a history of gastroesophageal reflux at his May 2004 
VA examination, and was comfortable with his current regiment 
of no medication.  The veteran has reported episodes of 
varying frequency of burning and vomiting; however, the VA 
examinations and treatment records indicate a lesser degree 
of epigastric difficulties than that described by the 
veteran.  During service, in October 1991 an upper GI 
revealed a small amount of gastroesophageal reflux; in 
October 1992 an endoscopy was normal; and in June 1992 an 
upper GU series described reflux to a level of the thoracic 
outlet.  Post-service, at a May 1994 VA examination, the 
veteran was found to have a history of GERD, with mild, non-
disabling symptoms.  In August 1996, an upper GI series 
described minimal gastroesophageal reflux.  At his October 
1997 VA examination, the veteran described mild to moderate 
symptoms.  

The veteran is currently rated at 10 percent for GERD.  A 30 
percent evaluation requires persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  The veteran gives 
histories of dysphagia, pyrosis and regurgitation, though 
again the Board finds that his complaints exceed what has 
been revealed upon objective studies and what has been 
observed and ascertained at VA examinations.  The evidence 
shows that the veteran's GERD has varied from minimal to mild 
to at most moderate and is not productive of considerable 
impairment of health.  The condition is at most mild to 
moderate and currently requires no medication.  At no time 
during the period of this appeal is the condition shown to 
have been productive of considerable impairment of health.  
Thus, his condition is best characterized as consisting of 
two or more of the symptoms necessary for a 30 percent 
rating, though of less severity (i.e, not productive of 
considerable impairment of health).  Accordingly, the current 
rating of 10 percent is warranted rather than the next higher 
rating of 30 percent for the full period of the veteran's 
claim.  Under the criteria addressed in the ratings for 10 
percent and 30 percent ratings, there is no material 
difference between the regulations as in effective prior to 
and as of July 2, 2001.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2001 and 2004); VAOPGCPREC 3-2000.

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Rating for Essential Hypertension  

At a February 1996 RO hearing the veteran's representative 
indicated that the veteran's blood pressure appeared to be 
under control but had occasionally required medications to 
treat high blood pressure.  The veteran described receiving 
blood pressure medication in 1995, with the blood pressure 
going back to normal in about a month and the medicine being 
discontinued.  

At an August 1997 RO hearing, the veteran testified that his 
wife, a licensed certified CNA, took his blood pressure 
regularly and that the readings were "in the area of 
160/110."  The veteran agreed at the hearing that he would 
bring in the blood pressure log book so that the RO could 
make copies.  The log book was not submitted into evidence, 
but the veteran's wife wrote in October 1997 that the 
veteran's blood pressure fluctuates between 130/80 and 
180/120.  She did not indicate what the most frequent or 
predominant readings were.

At a May 2004 VA examination, blood pressure was measured at 
154/89 setting, 153/93 supine, and 153/88 upright.  The 
examiner noted prior blood pressure readings in the claims 
file of 160/95 in June 1994 (at a VA examination, at which 
blood pressures of 130/95 and 140/100 were also recorded); 
140/100, 138/92 and 140/88 in October 1995; 142/100, 140/98, 
and 138/98, and 144/100 in March 1996 (at a VA examination); 
160/110 in April 1996 (at a Sharp Healthcare medical 
consultation); and 140/100, 154/104 and 150/110 in October 
1997 (at a VA examination).  (The Board further notes a blood 
pressure reading of 141/88 at a VA dental examination in June 
1996, and 145/87 in May 1996.)  The diagnosis at the May 2004 
VA examination was untreated hypertension, with normal chest 
X-ray, normal ECG, and serum creatinine 1.0.  The veteran was 
strongly encouraged to seek treatment for his hypertension.

Effective January 12, 1998, substantive changes were made to 
the schedular criteria for evaluating hypertension.  The 
veteran is entitled to the application of the version of the 
regulation that is more favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied for the period prior to the effective date of the 
new criteria.  See VAOPGCPREC 3-2000.

The current Diagnostic Code 7101, effective from January 12, 
1998, forward, provides that a 10 percent disability rating 
for hypertensive vascular disease (hypertension and isolated 
systolic hypertension) for diastolic pressure predominantly 
100 or more, or; systolic pressure predominantly 160 or more, 
or; minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control. A 20 percent rating is 
assigned for diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more. A 40 percent 
rating is assigned for diastolic pressure predominantly 120 
or more. Finally, a 60 percent rating is assigned for 
diastolic pressure predominantly 130 or more.  See 38 C.F.R. 
§ 4.104 (2004).

Prior to January 12, 1998, 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1997), provided for a 10 percent evaluation when 
diastolic blood pressure was predominantly 100 or more; a 20 
percent evaluation where the diastolic blood pressure was 
predominantly 110 or more with definite symptoms; a 40 
percent evaluation where the diastolic blood pressure 
readings were predominantly 120 or more with moderately 
severe symptoms; and a maximum 60 percent evaluation where 
diastolic blood pressure was predominantly 130 with severe 
symptoms.

The Board has reviewed all treatment and examination records 
from January 1994 forward (in addition to the evidence cited 
by the Board and the VA examiner as described directly above) 
and can find no evidence of a period for which systolic blood 
pressure was predominantly 200 or more or diastolic pressure 
predominantly 110 or more.  The Board acknowledges the 
statement of the veteran's wife that the blood pressure has 
been as high as 180/120; however, by her account, the 
readings have also apparently been as low as 130/80.  From 
this evidence the Board cannot ascertain the predominant or 
most frequent readings of the veteran's blood pressure as 
taken by his wife.   The VA examiner noted diastolic readings 
of 110 in April 1996 and in October 1997; however, these were 
taken in proximity to other diastolic readings which were all 
100 or lower, so that the readings of 110 were the exceptions 
rather than the predominant readings.  There is no evidence 
of a systolic reading as high as or near 200, and the 
predominant systolic readings are far below 200.

The veteran seeks a rating in excess of 10 percent for his 
hypertension.  However, the criteria for the next higher 
rating of 20 percent are not met or approximated, as the 
evidence shows that the predominant diastolic blood pressure 
is much better approximated by 100 than 110, and the 
predominant systolic blood pressure never meets or 
approximates 200.  This is based on a thorough review of the 
medical evidence of the claims file, which shows only rare 
readings of 110 for diastolic pressure, with numerous 
readings of 100 or less, and systolic readings never 
approaching 200.  Thus, at no time form January 1994 forward 
under the old criteria, and at no time from January 1998 
forward under the new criteria, are the requirements for the 
next higher rating of 20 percent met or approximated.  
Accordingly, an initial rating in excess of 10 percent is not 
warranted for any period from January 1994 to the present.

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Rating for Infraorbital Facial Pain 

In January 1994, prior to discharge from service that month, 
the veteran had surgery for an infection to the left side of 
his face and left sinus, in an area subject to serious pre-
service and in-service injuries and surgeries.

At a May 1994 VA examination, the veteran had excellent 
facial symmetry with no drooping of the lateral canthus.  He 
had hypesthesia in the distribution of the infraorbital 
nerve.  His teeth looked good and were intact with without 
evidence of periodontal disease or dental caries.  The 
diagnosis was left facial paresthesias likely secondary to 
infraorbital nerve regeneration.  

At a May 1996 VA neurological examination, the veteran had 
quite minimal decreased sensation in a patchy loss along the 
distribution of V2 on the left.  There was tenderness over 
the maxillary sinus to percussion and this seemed to 
aggravate the veteran's pain.  The remainder of the 
neurological examination was normal.  He could open and close 
his jaw without difficulty.  No other cranial nerves were 
involved.  The diagnoses were 1) status post fracture of jaw 
with wiring; 2) status post orbital suspension with residual 
pain following #1; 3) status post infection; and 4) pain 
distribution of V2 or the maxillary nerve.  The examiner 
commented that he was not sure whether the veteran's pain was 
caused or aggravated by a maxillary sinusitis, which the 
veteran currently had, which the examiner felt could also 
explain quite of bit of the veteran's pain.  On the other 
hand, the examiner commented, he thought the veteran also 
probably had some trauma to the peripheral branch of the 
maxillary nerve subserving the areas which he now had pain in 
and that this neuroma would probably remain.  

Another May 1996 VA examiner found no evidence of post-
surgical anesthesia of the trigeminal nerve.

At a June 1996 VA examination, objective findings included 
normal ocular examination and no diplopia present in any 
gaze.  Neurolgic examination revealed trigeminal cranial 
nerve distributions II and III to be intact to pin prick and 
light touch.  There was pain to percussion of the left brow, 
at the left maxillary sinus.  There was also pain to 
palpation intraorally over the left maxillary buttress and 
the anterior nasal spine.  There were intraoral scar bands 
present and the surgical site was well-healed.  A panoramic 
dental tomogram and multiple other films revealed well-healed 
fractures of the left face.  There were remnants of fixation 
wires present, one in the right maxillary sinus, and two in 
the left maxillary sinus.  One CT examination showed the left 
maxillary interosseous wire to be on the medial aspect of the 
lateral maxillary sinus wall.  The examiner opined that the 
pain the veteran was experiencing in the left face was most 
likely due to 1) recurrent sinusitis or 2) infraorbital nerve 
dysthesia, or 3) a combination of both.  

At an October 1997 VA neurological examination, the veteran 
complained of severe, intense headaches with photophobia, 
with nausea and vomiting one to three times per week.  On 
physical examination, there was much tenderness over the 
entire facial region, the orbit, and the nose in the area 
where the veteran was having the pain.  Just brushing against 
it, there was no significant pain.  The sensory examination 
throughout this area was essentially normal to pinprick.  His 
face was symmetric but showed obvious deformity in the 
involved area.  On examination of the cranial nerves, the 
pupils were equal.  Disks were flat.  Extraocular movements 
were otherwise intact.  Visual fields were intact.  On motor 
testing, he had normal bulk, tone, strength and reflexes.  
The examiner commented that he did not find any evidence of 
infraorbital nerve neuropathy, so he did not think the 
veteran's headaches were secondary to such.  The examiner 
opined that the veteran's headaches were secondary to his 
previous facial fracture and possibly some involved 
sinusitis.  These areas were, in the examiner's view, 
definitely at least post-traumatic, but as far as which was 
providing the veteran more pain (the pain from the facial 
fractures versus the sinusitis), he deferred to ear, nose and 
throat evaluations since there was really no nerve damage in 
the veteran in his estimation, in light of normal sensation 
and no dysthesias or allesthesias when just performing light 
touch in the area.  The examiner noted that most of the pain 
was experienced when providing pressure.

At an associated October 1997 VA ear, nose and throat 
examination, the diagnosis was prior history of left facial 
fracture with most recent CT scan in March of 1997 showing 
persistent hardware present in the maxilla.  The examiner 
found that there was no true sinusitis at the time.  There 
was left septal deviation, and left facial pain possibly 
secondary to left infraorbital neuroma or damage from 
previous surgeries and injuries.

At a March 1998 VA examination, the veteran had a tender left 
inferior orbital rim, slight step off at the left 
infraorbital rim.  On the left cheek and left lateral nose, 
there was no obvious numbness.  The veteran was able to feel 
light touch and temperature change on the left cheek and left 
lateral nose, and equal to the sensation on the right.  The 
diagnosis was history of left recurrent sinusitis, status 
post repair of the left infraorbital blow out fracture with 
subsequent debridement and removal of wire due to infection.

At a May 2004 VA examination, physical examination of the 
face revealed a left healed brow incision, barely visible, 
with a decreased palpable fissure on the left.  There was 
significant tenderness over the left maxillary areas to the 
degree that the veteran did not want the area compressed.  

The May 2004 VA examiner diagnosed the veteran as having 
chronic left facial pain in a veteran who is a) status post a 
facial trauma secondary to motor vehicle accident in 1985, b) 
status post removal of suspension of wires in December 1993, 
c) status post incision and drainage of left maxillary sinus 
for sinusitis in January 1994, and d) advised that he has a 
blow out left orbital fracture, date of fracture not known 
precisely but likely related to a motor vehicle accident in 
1985, and convinced that his private physician Dr. [M] can 
cure his left facial pain with further surgery, e) has 
received conflicting opinions as to whether his facial pain 
is secondary to infraorbital nerve neuropathy with most 
recent neurological evaluation suggesting that his pain is 
not secondary to neuropathy.  The veteran reportedly believed 
his pain to be secondary to the orbital fracture.

The examiner noted that a CT imaging study o the veteran's 
maxillofacial structures had been requested but not 
performed.  Scheduling was attempted by calling the veteran 
to schedule the CT, and a certified letter had been mailed to 
the veteran with no return letter or card received.  The 
veteran was apparently non-responsive to scheduling of this 
study.  As noted earlier in this decision, the duty to assist 
in the development and the adjudication of a claim is not a 
one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Accomplishment of 
the intended imaging study was not possible without the 
veteran's cooperation.  Moreover, the Board finds that such a 
study was not necessary to rating of the veteran's facial 
pain.  The subject of whether the pain is post-traumatic, 
neurological, or related to sinus problems, or some 
combination of the above, has been exhausted, with the result 
being that severable physicians have essentially found that 
the question is not answerable.  To the extent his symptoms 
are attributable to some combination of sinusitis, facial 
pain, and neurological impairment, the objective evidence of 
record is sufficient for rating of such and is accounted for 
in all ratings as described in this decision.  Another 
imaging study showing the exact defects of the area of the 
face would not have been useful for disability ratings 
purposes.

The veteran is currently in receipt of a 30 percent rating 
for his facial pain (as apart from any pain or other symptoms 
associated with sinusitis, which is separately rated at 10 
percent) under 38 C.F.R. § 4.124a, Diagnostic Code 8305, the 
diagnostic code for neuritis of the 5th (trigeminal) cranial 
nerve.  A note to this diagnostic code indicates that it is 
to be rated dependent upon relative degree of sensory 
manifestation or motor loss.  A 50 percent rating is assigned 
for complete impairment or paralysis, a 30 percent rating 
assigned for incomplete, severe impairment, and a 10 percent 
rating for incomplete, moderate impairment.

Multiple VA examinations indicate that the veteran has little 
to no impairment of the trigeminal cranial nerve, although 
there were some paresthesias found to be likely associated 
with regeneration of the nerves shortly after service.  
However, the rating pursuant to Diagnostic Code 8305 is 
primarily a rating by analogy, given that the veteran 
continues to have objectively demonstrable pain associated 
with traumas and surgeries to his face.  There appears no 
more appropriate Diagnostic Code than 8305 for pain and 
impairment of the nerve in this area on the left side of his 
face, as some neurological symptoms have been shown and this 
is where the pain is centered.  The veteran is currently 
rated as 30 percent disabled for this chronic post-traumatic 
pain plus the actual mild neurological impairment that may 
also exist.  

The next higher rating of 50 percent would require a 
condition analogous to complete impairment of the nerve.  In 
accordance with the VA neurological VA examination reports, 
the Board finds that during the full pendency of this claim 
the veteran still clearly had all or nearly all neurological 
functioning of the left side of his face in the area of the 
trigeminal nerve, both in terms of sensory and motor skills, 
notwithstanding significant post-traumatic chronic pain, so 
that the condition cannot be said to be analogous to complete 
impairment of this nerve.  Accordingly, a rating of 30 
percent, for severe but less than complete impairment, is 
warranted; the next higher rating of 50 percent would require 
a greater degree of neurological impairment more 
significantly interfering with function and sensation in the 
area of the left eye, cheek and sinus.

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Rating for Left Maxillary Sinusitis

In January 1994, prior to discharge from service that month, 
the veteran had surgery for an infection to the left side of 
his face and left sinus, in an area subject to serious pre-
service and in-service injuries and surgeries.

An April 1994 VA X-ray report revealed that X-rays showed 
evidence of a prior left orbital floor fracture with surgical 
metallic sutures present in both maxillary sinuses.

An August 1995 VA imaging study of the sinuses showed post-
traumatic and surgical changes without evidence of acute 
inflammation of the left maxillary sinus.  

At a May 1996 VA examination, the examiner was unsure whether 
the veteran's facial pain was caused or aggravated by a 
maxillary sinusitis, which he was noted to currently have, 
and which the examiner believed could explain quite a bit of 
the pain.

An August 1996 VA X-ray report includes an impression of left 
maxillary sinusitis suspected.  The ethmoid air cells were 
dense, compatible with sinusitis.  

An August 1997 VA treatment report includes an impression of 
chronic sinusitis vs. FTS (residual wire) vs. post-traumatic 
neuralgia.

At an October 1997 VA examination, the veteran was diagnosed 
as having sinus X-rays compatible with left maxillary chronic 
sinusitis and post traumatic deformity of the left maxillary 
sinus.  The veteran's main complaint at the examination was 
of headaches and nausea associated with sinus pain.  He was 
noted to be able to exercise without difficulty, including 
jogging and running.  

However, another VA examiner, more specifically focusing on 
the veteran's face 
and head, conducted by another physician in October 1997, 
indicated the veteran to have "no true sinusitis at this 
time."

At a March 1998 VA examination, the veteran had a tender left 
inferior orbital rim, with a slight step off at the left 
infraorbital rim.  There was a tender left maxillary sinus.  
There was no purulent drainage at the time of examination.  
On the left cheek and left lateral nose, there was no obvious 
numbness.  The veteran was able to feel light touch and 
temperature change on the left check and left lateral nose, 
and equal sensation on the right.  The diagnosis was history 
of left recurrent sinusitis, status post repair of left 
infraorbital blow out fracture with subsequent debridement 
and removal of wire due to infection (during service).  He 
did not have a current acute infection at the VA examination.

At a May 2004 VA examination, the veteran stated that he had 
continuous persistent pain in his maxillary sinus area which 
he felt was a result of injuring his face and subsequent 
surgical treatment.  He described a postnasal drip which 
resulted from repetitive bending, and pain exacerbated by 
leaning forward and relieved somewhat by lying supine.  He 
described an infection in his left maxillary sinus in 1994 
and surgery for the sinus infection.  (Review of the service 
medical records shows that he underwent surgery to remove 
hardware and treat infection of the left sinus and face 
during service in January 1994).  On examination in May 2004, 
the frontal sinuses were palpated and were not tender.  

The Diagnostic Code rating criteria applicable to chronic 
maxillary sinusitis were amended during the pendency of the 
veteran's appeal.  See 38 C.F.R. 4.97 (2004). Before the 
effective date of the change, October 7, 1996, the Board may 
apply only the previous versions of the rating criteria for 
this disorder.  The veteran is entitled to the application of 
the version of the regulations that is more favorable to him 
from the effective date of the new criteria, but only the 
former criteria are to be applied for the period prior to the 
effective date of the new criteria.  See VAOPGCPREC 3-2000.

Under the old criteria for rating sinusitis, a 10 percent 
evaluation is warranted for sinusitis when it is moderate, 
with discharge or crusting or scabbing, infrequent headaches.  
A 30 percent evaluation is warranted when it is severe, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  A 50 percent evaluation, the maximum schedular 
rating, is warranted when postoperative, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  38 
C.F.R. § 4.97, Diagnostic Code 6513 (1995).

Under the new criteria for rating of sinusitis, a 10 percent 
evaluation is warranted for sinusitis when there are one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting is present.  A 30 percent evaluation is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non- incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation, the maximum schedular 
rating, is warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries. 38 
C.F.R. 4.97, Diagnostic Code 6513.  An incapacitating episode 
of sinusitis as one that requires bed rest and treatment by a 
physician. 38 C.F.R. § 4.97 Diagnostic Code 6513 (2004).

VA examinations are equivocal as to whether the veteran has 
"true sinusitis" or not.  It appears that he has 
experienced sinusitis, as revealed by imaging studies of the 
left maxillary sinus.  Additionally, the functioning of the 
left sinus appears to be impaired as a result of traumas and 
surgeries in the area, as shown on imaging tests.  
Accordingly, the current 10 percent rating for actual 
disability of the sinus and objectively corroborated 
sinusitis is appropriate.  

However, the criteria for the next higher rating of 30 
percent are not met for either the old or new criteria at any 
time during the pendency of this claim.  Under the new 
criteria, a 30 percent evaluation is not warranted because 
there is no medically documented evidence of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  There is no objective post-service 
verification of infection or purulent discharge or crusting.  
At one VA examination, for example, in March 1998, the left 
maxillary sinus was noted to be tender, but there was no 
acute infection and no purulent drainage.  The record shows 
sinus damage and perhaps sinus pain but attenuated 
symptomatology, resulting in mixed medical opinions as to 
whether the veteran has "true sinusitis." 

Under the old criteria for sinusitis, a 30 percent evaluation 
is warranted when it is severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  There 
is nothing showing symptoms attributed to sinusitis meeting 
or approximating the criteria for a 30 percent rating.  There 
is no objective post-service verification of infection or 
purulent discharge or crusting.  At one VA examination, for 
example, in March 1998, the left maxillary sinus was noted to 
be tender, but there was no acute infection and no purulent 
drainage.  The record shows sinus damage and perhaps sinus 
pain, and imaging studies are consistent with sinusitis, but 
symptomatology is limited to such a degree that medical 
opinions are mixed as to whether the veteran has "true 
sinusitis."  38 C.F.R. § 4.97 Diagnostic Code 6513 (1995).

The veteran appears to have headache and other pain symptoms 
attributable to sinus damage, symptoms which in the Boards' 
view are accounted for in the 30 percent rating for post-
traumatic and post-surgical pain in this area, whether of 
neurological, post-traumatic, or sinus origin.  Additional 
ratings under the diagnostic code for sinusitis based on this 
pain would therefore be impermissible pyramiding of ratings 
based on the same symptoms.  See 38 C.F.R. § 4.14.

In light of the foregoing, the Board finds that an initial 
rating in excess of 10 percent for sinusitis is not 
warranted.

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Extraschedular Consideration

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service-connected disabilities at issue in this case.  The 
governing norm in such exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  

With respect to the veteran's hypertension and GERD, the 
Board can find nothing exceptional or unusual about the 
veteran's manifestations of these disabilities, and they 
require no hospitalization and have been the subject of only 
infrequent treatment and medication.  There is no evidence 
that they interfere with employment.
The veteran's sinus disability is unusual in that it is a 
result of an injury to the face and the sinus.  However, the 
severity of the condition is not exceptional, to the extent 
that there is a question as to whether the veteran has had 
true sinusitis after service.  It has not required frequent 
hospitalization or been manifested by severe symptoms.  Thus, 
although the etiology of the disability is unusual, the 
disability picture due to the sinusitis is not unusual or 
exceptional.  With no chronic purulent discharge or symptoms 
of similar magnitude, there is no basis upon which the 
Director, Compensation and Pension, might find it to 
interfere with employment.

The veteran's facial pain due to injuries and surgeries to 
the face may reasonably be said to be an unusual disability 
picture.  However, the veteran is receiving a 30 percent 
rating essentially based on complaints of pain and objective 
findings of tenderness alone, with no chronic or marked 
neurological dysfunction.  The Board finds that the veteran's 
symptoms are fully contemplated in the assignment of a 30 
percent rating.  Also, although the veteran's condition 
required surgeries before and during service, there is no 
evidence of frequent periods of hospitalization subsequent to 
discharge from service.  The veteran has indicated that the 
condition makes employment difficult, due to pain when 
bending over, for example, but there is nothing to show that 
the condition is productive of marked interference with 
employment, beyond what would be contemplate by the assigned 
30 percent rating.

In light of the foregoing, the Board finds that this case 
does not warrant referral for extraschedular consideration.  
38 C.F.R. § 3.321(b). 











ORDER

An initial rating in excess of 10 percent for 
gastroesophageal reflux disease is denied.

An initial rating in excess of 10 percent for essential 
hypertension is denied.

An initial rating in excess of 30 percent for left 
infraorbital facial pain with intraoral scars, status post 
facial fractures, and subsequent surgical repair and further 
subsequent removal of wires, is denied.

An initial rating in excess of 10 percent for left maxillary 
sinusitis is denied.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


